Filed 12/9/21 P. v. Surrell CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,                                                                                C090151

                    Plaintiff and Respondent,                                    (Super. Ct. No. 16FE011674)

           v.

    ALVON SHONER SURRELL,

                    Defendant and Appellant.




         After numerous prior attorneys for defendant were replaced, Alvon Shoner Surrell
made a motion under Faretta v. California (1975) 422 U.S. 806 (Faretta) to represent
himself. On the first day of trial, defendant asked the trial court to reappoint counsel.
The trial court denied the request. Defendant represented himself at trial and the jury
found him guilty of four robberies (Pen. Code, § 211),1 and found true a firearm




1   Undesignated statutory references are to the Penal Code.

                                                             1
enhancement as to each robbery (§ 12022.53, subd. (b)). On appeal, defendant contends
the trial court abused its discretion by denying his untimely request for reappointment of
counsel.2 We affirm.
                                   I. BACKGROUND
        The substantive facts underlying defendant’s convictions are not recounted, as
they are not relevant to the disposition on appeal.
        On January 30, 2018, defendant was arraigned on two cases alleging a total of four
robberies, accompanying firearm enhancements, and prior strike convictions. Public
defender Allison Williams represented defendant at the arraignment.
        Approximately one month later, defendant made a Marsden3 motion to relieve his
appointed counsel. Ashley Burg was the public defender assigned to represent defendant
after his case proceeded past arraignment and was his attorney when defendant made the
Marsden motion. Defendant alleged that public defender Williams had continued the
matter at the arraignment, against his wishes, as he had wanted to plead, go to
preliminary hearing, and exercise his right to a speedy trial. He also stated that public
defender Burg could have tried to contact him in the period when the matter was
continued and inform him of what was happening in his case. Burg noted the seriousness
of the charges defendant faced, the magnitude of discovery yet to be received, and
defendant’s potential three strikes sentencing exposure. Given these circumstances, she
did not believe anyone in the public defender’s office would have advised defendant to
proceed to set the case for preliminary hearing at the first court appearance. She also
indicated she had not met with defendant, as he had refused to meet with her. Defendant



2 Defendant filed his notice of appeal on August 8, 2019. Due to delays in the
preparation of the record, including augmentations of the record, and multiple extensions
to the briefing schedule this case was not fully briefed until August 18, 2021.
3   People v. Marsden (1970) 2 Cal.3d 118 (Marsden).

                                             2
confirmed he had refused to meet with Burg, because once he had made up his mind that
he did not need “present counsel” to be part of the case, he did not feel compelled to meet
with her. The trial court denied the motion.
       On March 6, 2018, defendant pled not guilty. He was advised he faced a
maximum exposure of 40 years, plus 100 years to life. Following a preliminary hearing,
defendant was held to answer on a consolidated complaint alleging he committed four
counts of robbery, personally used a firearm in each, and had two prior strike convictions.
The court deemed the consolidated complaint an information. Defendant again entered
pleas of not guilty.
       On June 25, 2018, defendant’s public defender, Melissa McElheney, declared a
conflict, apparently based on the prior Marsden proceedings and defendant’s claims of
misconduct by the public defender’s office. The court relieved the public defender’s
office as counsel and appointed conflict counsel.
       One month later, defendant’s new appointed counsel, Alan Donato, advised the
court he had put the matter on calendar, as defendant wanted to represent himself.
Defendant wanted to represent himself because Donato refused to file motions defendant
wanted him to file, which Donato had concluded were without merit. The hearing on the
motion was continued to permit defendant and his attorney to complete the waiver forms.
At the August 6, 2018 Faretta hearing, defendant was explicitly advised of his exposure
to four 25 year to life terms, plus 40 years as a result of the firearm enhancement
allegations. Defendant indicated he understood the potential sentence. Defendant also
indicated he understood his right to an attorney, a speedy trial by jury, to subpoena
witnesses and records, confront and cross-examine witnesses, against self-incrimination,
and to self-representation. He indicated he was not a high school graduate, but he had
obtained a GED and worked as a real estate consultant. He was advised of, and
acknowledged, the dangers and disadvantages of self-representation, including that
without an attorney, he would be required to: (1) follow the technical rules of substantive

                                               3
law, procedure, evidence, and courtroom protocol without the assistance of a lawyer; and
(2) conduct his own trial, including making motions, selecting a jury, cross-examining
witnesses, presenting and examining his own witnesses, making appropriate objections
and motions, preparing jury instructions, and making post-trial motions. In addition, he
would not receive assistance from the court and because of his custodial status, it would
be difficult to contact witnesses, investigate his case, and he would have limited access to
the telephone and law library. The court advised him he was going to be facing “an
incredibly experienced prosecutor.” He was also advised a subsequent motion to give up
his pro per status might be denied and he would still have to proceed without an attorney,
and that he had no right to standby or advisory counsel. The court recommended
defendant not represent himself and, instead, accept court-appointed counsel. Defendant
stated he understood all of the advisements, and defendant still wanted to represent
himself.
       After inquiring into defendant’s legal background, training, and knowledge, the
court found defendant had the ability to act as his own attorney; and, had knowingly,
intelligently, and voluntarily chosen to act as his own attorney, with full knowledge of the
risks and dangers of doing so. Accordingly, the court granted his Faretta motion and
relieved appointed counsel.
       In the ensuing nine months, defendant filed numerous motions, including a motion
to dismiss. The trial court denied these motions. Trial was originally set for
September 27, 2018, and was continued as a result of defendant’s motions. The trial date
was reset to November 14, 2018, and was continued to January 24, 2019, because of
defendant’s motions. On January 24, 2019, defendant’s motion to continue was granted.
Trial was reset for March 25, 2019. On March 25, 2019, the Sheriff’s Department
advised the court that defendant refused to be transported from jail to court. Trial was
reset to April 24, 2019. Defendant again refused to be transported to court. Trial was
then set for May 9, 2019.

                                             4
       On May 9, 2019, defendant made an oral motion to disqualify the judge under
section 170.6 and a challenge for cause. The court denied these motions. As the
discussions proceeded as to how trial would be conducted, including examination of
witnesses and motions in limine, defendant asked the court if it was “too late for me to
request counsel because this—at this point, it is a little intimidating. There’s a lot to
remember. There are a lot of rules that need to be attended to. I want to give myself my
best defense. I want to be able to do that. I believe I’m entitled to and I expect it even
for myself. So I think that is a fair question for me to ask. Whether it’s too late or not, I
don’t know.” He went on to state he had sought self-representation as he did not think he
could get a fair trial with the available representation; “However, like I said—like the
D.A. just said, this is a life case and it’s extremely technical, and it is, if I could be honest
intimidating to have so much riding on every single detail that is going to be played out
over the next two, three, four days.” The court asked the prosecutor for her thoughts,
noting that reappointing counsel would require a delay. The prosecutor objected. She
noted the crimes occurred in 2016, so were three years old. There were four victim
witnesses and several other civilian witnesses who had been waiting to testify for quite
some time and were prepared to testify, and the matter was set to go to trial. She also
argued defendant had been represented by three different public defenders and conflict
counsel, and he had been conducting his own defense for months. Defendant summed up
the reasons for his request, stating: “I learned enough about the law to find out that at
this point I may be in over my head. The severity of the case requires a little more than I
can offer. My hands are tied in terms of just my ability to access the law library, my
ability to research materials, my ability to try to catch up to speed. [The D.A.] is
qualified. . . . So I understand what I’m up against, and that is the reason why I ask for an
attorney at this point.”
       The court noted that previously defendant had, and replaced, four attorneys and
experienced significant conflicts with each. The court had no confidence that if it

                                                5
appointed another attorney, defendant would have a cooperative relationship with that
attorney. Rather, the court expected there would be more problems and defendant would
again request to substitute counsel or represent himself. The court also considered that
the case was three years old, and the People also had a right to trial in a timely manner.
The motion was made on the day set for trial, late in the proceedings, after defendant had
brought many motions, and the matter had been continued several times. Defendant had
repeatedly stated he was ready for trial. Accordingly, based on the totality of the
circumstances, the court denied the motion.
        Following trial, the jury found defendant guilty of all four robbery counts and
found all four firearm enhancements true. In bifurcated proceedings, the jury found the
two prior strike allegations true. The court granted defendant’s Romero4 motion as to
one of the prior strike convictions. The court sentenced defendant to an aggregate term
of 32 years in prison.
                                     II. DISCUSSION
        Defendant contends the trial court abused its discretion by denying his motion to
reappoint counsel after granting his request to represent himself under Faretta. He
acknowledges his request, made on the first day of trial, was untimely, but contends the
trial court was incorrect as to his history of substituting counsel.
        When a criminal defendant who previously waived his or her right to counsel and
has elected self-representation seeks, during trial, to revoke that waiver, the trial court
exercises its discretion under the totality of the circumstances. (People v. Lawrence
(2009) 46 Cal.4th 186, 188 (Lawrence).) In ruling on such a request, among the factors
the court may consider are: “(1) defendant's prior history in the substitution of counsel
and in the desire to change from self-representation to counsel-representation, (2) the




4   People v. Superior Court (Romero) (1996) 13 Cal.4th 497.

                                               6
reasons set forth for the request, (3) the length and stage of the trial proceedings,
(4) disruption or delay which reasonably might be expected to ensue from the granting of
such motion, and (5) the likelihood of defendant's effectiveness in defending against the
charges if required to continue to act as his own attorney.” (People v. Elliott (1977)
70 Cal.App.3d 984, 993-994 (Elliott).) These factors are not absolutely necessary for a
court to consider, nor is any one factor necessarily determinative. (Lawrence, supra, at
p. 196.)
       Defendant had made multiple changes to his representation. After having refused
to meet with counsel, defendant made a Marsden motion in which he complained about
the representation of the first two public defenders to represent him. He claimed that one
had continued the arraignment against his wishes and the other had not been available to
him and had not tried to meet with him. He claimed the public defender’s office had
engaged in misconduct. This misconduct allegation led the third public defender to
declare a conflict and be relieved as counsel. He disagreed with conflict counsel about
the filing of various motions, which conflict counsel refused to file as they were without
merit. Based on conflict counsel’s refusal, defendant made a Faretta motion. Thus,
defendant was represented by four different attorneys and had disputes with them all
either about trial tactics or their office’s conduct in the proceedings. It was reasonable for
the court to conclude that if counsel was reappointed, defendant would continue to have
conflicts with counsel and would again seek to change his representation, causing further
disruption and delay to the trial.
       Defendant requested reappointment of counsel on the day of trial, just prior to jury
selection. By that point, defendant had been representing himself for nine months and
had filed numerous, voluminous motions. Trial was continued at least four times because
of defendant’s motions. Defendant also refused to be transported to court at least twice
on the date trial was set. On the day of trial, defendant also made two motions to
disqualify the judge.

                                              7
       Defendant was charged with four separate robberies occurring on separate dates.
There was significant discovery involved in the case and multiple witnesses. Defendant
was faced with a possible sentence of 100 years to life, plus 40 years. The trial court
could reasonably conclude a new attorney would need a continuance. In addition, the
crimes were committed three years earlier, and defendant had been arraigned over 15
months earlier. There were numerous witnesses who were prepared to testify and had
been waiting to do so for some time.
       Finally, we are not convinced that defendant’s claimed inability to effectively
represent himself at trial warranted reappointment of counsel. Defendant “was told of—
and affirmed his understanding of—the risks and disadvantages of self-representation
before” his Faretta waiver. (Lawrence, supra, 46 Cal.4th at p. 195.) “Because defendant
had been fully advised before he chose self-representation, his later change of mind
properly bore less weight in the trial court’s discretionary decision on the revocation
request.” (Id. at pp. 195-196.) Defendant had not suddenly learned on the day of trial
that he was facing a “life case,” that there were “a lot of rules that need to be attended
to,” that he had limited access to the law library and research materials, or that the district
attorney had greater qualifications in trying a case than he did. He was explicitly advised
of each of these facts before he entered the waiver. He had not just discovered that he
might “be in over [his] head,” “he had simply reweighed the pros and cons of self-
representation and changed his mind as to the best course.” (Id. at p. 195.) Moreover, a
“defendant’s asserted ineffectiveness at self-representation does not demonstrate an abuse
of discretion. Defendant was untrained in the law and may not have been especially
experienced in court procedures, but the same could be said of many, if not most, in
propria persona criminal defendants. That defendant’s defense would have been more
effectively presented (or a better sentence obtained through a negotiated plea) had he
been represented is likely. But if that fact were determinative, virtually all self-



                                              8
representing defendants would have the right to revoke their counsel waivers at any time
during trial. That is not the law.” (Id. at p. 196.)
       Based on the totality of the circumstances, we find no abuse of discretion in the
denial of the belated request for reappointment of counsel.
                                    III. DISPOSITION
       The judgment is affirmed.


                                                         /S/

                                                   RENNER, J.



       We concur:


       /S/

       HULL, Acting P. J.


       /S/

       KRAUSE, J.




                                               9